If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


KATHRYN MUVRIN,                                                      UNPUBLISHED
                                                                     August 11, 2022
               Plaintiff-Appellant,

v                                                                    No. 357566
                                                                     Van Buren Circuit Court
MATTHEW R. COOPER and SCHUITMAKER                                    LC No. 2019-069487-NM
COOPER & CYPHER, PC,

               Defendants-Appellees.


Before: RICK, P.J., and BOONSTRA and O’BRIEN, JJ.

PER CURIAM.

       Plaintiff appeals by right the trial court’s order granting summary disposition in favor of
defendants under MCR 2.116(C)(10). We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Plaintiff’s family formerly owned and operated Muvrin Farms, a fruit orchard in Paw Paw,
Michigan. After the intestate death of plaintiff’s brother, Charles Muvrin, Jr. (Chuck),1 on
March 21, 2001, the financial management of the farm was left in the hands of plaintiff and her
three siblings: Joseph Muvrin (Joe), Lorraine Brown (Lori), and Pamela McCorrey (Pam).
Defendant Matthew R. Cooper (Cooper), Chuck’s neighbor and best friend, agreed that he and his
law firm would provide legal representation in the probate court proceedings after Chuck’s death.
On September 3, 2008, defendants filed a petition with the Van Buren Probate Court to open an
informal probate estate. In accordance with that petition, the probate court appointed plaintiff and
her three siblings as co-personal representatives of the estate.

        According to plaintiff, she discovered in 2017 that Joe had been commingling assets, using
estate funds as his own, maintaining inaccurate records, and significantly decreasing the value of


1
 Chuck took over the management of the farm from his father, Charles Muvrin, Sr., who passed
away in 2000.


                                                -1-
the estate. Plaintiff filed suit on August 30, 2019, alleging legal malpractice against defendants
for filing an incorrect inventory report, failing to amend the inventory report, and failing to make
the estate file annual accounts. Plaintiff contended that defendants, despite agreeing to represent
the estate, had negligently allowed the estate to be devalued by Joe’s spending. Defendants moved
the trial court for summary disposition, arguing that plaintiff’s malpractice claim failed because
she was the only co-personal representative bringing suit and she had failed to obtain the
concurrence of the other co-personal representatives. The trial court granted defendants’ motion,
finding that plaintiff had not shown the existence of an attorney-client relationship and that
defendants had only represented plaintiff in her capacity as a co-personal representative. This
appeal followed.

                                  II. STANDARD OF REVIEW

        We review de novo a trial court’s decision to grant or deny summary disposition. Varela
v Spanski, 329 Mich App 58, 68; 941 NW2d 60 (2019). We must accept all well-pleaded factual
allegations as true and consider the evidence in the light most favorable to the nonmoving party.
Skinner v Square D Co, 445 Mich 153, 162; 516 NW2d 475 (1994); Dalley v Dykema Gossett,
PLLC, 287 Mich App 296, 304-305; 788 NW2d 679 (2010).

         A trial court may grant a motion for summary disposition under MCR 2.116(C)(10) when
the evidence, viewed in the light most favorable to the nonmoving party, shows there is no genuine
issue as to any material fact and the moving party is therefore entitled to judgment as a matter of
law. West v Gen Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003). The moving party can
satisfy its burden of showing that there is no genuine issue of material fact by submitting evidence
that negates an essential element of the nonmoving party’s claim or by demonstrating that the
nonmoving party’s evidence cannot establish an essential element of the nonmoving party’s claim
or defense. Quinto v Cross & Peters Co, 451 Mich 358, 362-363; 547 NW2d 314 (1996). Once
the moving party meets the initial burden, the burden shifts to the nonmoving party to submit
evidence establishing there is a genuine issue of material fact. Id. at 362, citing Neubacher v Globe
Furniture Rentals, 205 Mich App 418, 420; 522 NW2d 335 (1994).

       We review de novo issues arising from the interpretation and application of statutes.
Piasecki v City of Hamtramck, 249 Mich App 37, 39; 640 NW2d 885 (2001). Courts apply statutes
according to their plain language. Devillers v Auto Club Ins Assoc, 473 Mich 562, 582; 702 NW2d
539 (2005).

                                          III. ANALYSIS

        Plaintiff contends the trial court erred by granting defendants’ motion for summary
disposition, because she brought this action in her personal capacity, seeking damages she suffered
personally, and because she established the existence of an attorney-client relationship with
defendants. We disagree.

        As the trial court stated, the issue in this case is “whether the beneficiary of a decedent’s
estate has standing to sue the attorney of the estate’s personal representatives for legal malpractice
that allegedly diminished the value of the estate.” In Michigan, a personal representative of an
estate is a fiduciary. MCL 700.3703. A personal representative may hire a lawyer to “perform



                                                 -2-
necessary legal services or to advise or assist the personal representative in the performance of the
personal representative’s administrative duties.” MCL 700.3715. “An attorney filing an
appearance on behalf of a fiduciary shall represent the fiduciary.” MCR 5.117(A).

        “To state a claim for legal malpractice, a plaintiff must allege (1) the existence of an
attorney-client relationship, (2) negligence in the legal representation of the plaintiff, (3) that the
negligence was the proximate cause of an injury, and (4) the fact and the extent of the injury
alleged.” Kloian v Schwartz, 272 Mich App 232, 240; 725 NW2d 671 (2006); see also Persinger
v Holst, 248 Mich App 499, 502; 639 NW2d 594 (2001); Simko v Blake, 448 Mich 648, 655; 532
NW2d 842 (1995).

        An attorney generally can only be held liable for negligence that harms his client. Mieras
v DeBona, 452 Mich 278, 298; 550 NW2d 202 (1996). However, Michigan law recognizes some
limited exceptions to this rule. For instance, named estate beneficiaries may, in some
circumstances, bring a malpractice action against the attorney who drafted a testamentary
document, even though those beneficiaries do not have an attorney-client relationship with that
attorney. Mieras, 452 Mich at 308. However, this exception is narrow and exists because of the
low risk of conflicts of interest as well as a lack of any other available remedy. Id. at 301; Bullis
v Downes, 240 Mich App 462, 468; 612 NW2d 435 (2000); Beaty v Hertzberg & Golden, PC, 456
Mich 247, 259; 571 NW2d 716 (1997). In general, “[t]here has been a reluctance to permit an
attorney’s actions affecting a nonclient to be a predicate to liability because of the potential for
conflicts of interest that could seriously undermine counsel’s duty of loyalty to the client.” Beaty,
456 Mich at 254.

       MCL 700.3717 states, in relevant part: “[I]f 2 or more persons are appointed personal
corepresentatives and unless the will provides otherwise, the concurrence of all is required on an
act connected with the estate’s administration or distribution.” MCL 700.3717.

        The trial court did not err by granting defendants’ motion. First, as the trial court noted,
plaintiff is unable to show the required attorney-client relationship. Persinger, 248 Mich App at
502; Kloian, 272 Mich App at 240. The record shows that defendants represented her in her
capacity as a personal representative of the estate, not as an individual beneficiary. A personal
representative is responsible for the management and distribution of the estate’s assets, and is
legally distinct from a beneficiary. See Karam, 253 Mich App at 429.

        Plaintiff asserts that her lawsuit was brought in her individual capacity as a beneficiary of
the estate, and seeks damages for losses alleged to have been suffered by her personally. But the
scope of defendants’ responsibilities was limited to plaintiff’s role as a personal representative of
the estate. The trial court therefore did not err by dismissing her legal malpractice claim as a
beneficiary of the estate because defendants never represented her in that capacity.

        Plaintiff argues that Cooper stated at deposition that he owed a duty to his clients, the
personal representatives, and that this was acknowledgment of the existence of an attorney-client
relationship between her and defendants. However, plaintiff reads too much into this portion of
Cooper’s testimony, in which he only stated that “[t]he PRs are my client [sic].” Cooper
subsequently elaborated that he had a duty of care to the estate because the personal representatives
were fiduciaries of the estate. He reiterated this point again later in his deposition. None of these


                                                 -3-
statements suggest the existence of an attorney-client relationship between defendants and plaintiff
outside defendants’ representation of plaintiff as a personal representative.

          Plaintiff also cites Maki v Coen, 318 Mich App 532, 541; 899 NW2d 111 (2017), to claim
that defendants owed a duty of care to plaintiff as an individual beneficiary of the estate. We
disagree. We determined in Maki that an attorney hired by a conservator owed a duty of care to
the conservator. Id. Plaintiff argues that the same should apply to legal malpractice cases brought
by personal representatives in their individual capacities. However, we are aware of no indication
in Michigan caselaw—nor does plaintiff bring any such authority to our attention—that decisions
applying to conservators can be unilaterally applied to personal representatives. Moreover, both
MCL 700.5423 (the provision at issue in Maki governing the power of conservators) and
MCL 700.3703 focus on the services provided to the conservator or personal representative,
respectively—not to any other interested party. In fact, contrary to plaintiff’s assertion,
defendants’ representation was consistent with Maki because Maki held that an attorney hired to
provide legal services for a conservator represented the conservator only. Therefore, to the extent
it is relevant at all, Maki suggests that an attorney hired to represent a personal representative only
represents them in the context of their duties as a personal representative.

        Plaintiff also cites a trio of estate cases—Mieras, 452 Mich 278, Karam v Law Offices of
Ralph J Kliber, 253 Mich App 410; 655 NW2d 614 (2002), and Bullis, 240 Mich App 462—for
the proposition that this case is similar to that of a beneficiary bringing a malpractice action against
an attorney who drafted an estate planning document. However, this argument also falls short.
There was no testamentary instrument in this case, and the key principle from the three cited cases
applies only to the negligent drafting of testamentary instruments. Plaintiff cites no authority
extending that principle to the context of an estate’s beneficiary bringing a legal malpractice action
against the attorney hired to represent the personal representatives. Mieras held that named
beneficiaries can sue the drafting attorney for negligent drafting, but only if the will fails to
“properly effectuate the distribution scheme set forth by the testator in the will.” Mieras, 452 Mich
at 302. Bullis simply applied the Mieras holding to trusts, Bullis, 240 Mich App at 468, and Karam
confirmed that the Mieras holding applied only to the specific context in which a beneficiary
asserts that the attorney drafted a document that failed to carry out the testator’s intent. Karam,
253 Mich App at 425. As the trial court recognized, this exception has not been extended to claims
of allegedly negligent legal advice or negligence in the management of an estate.

        For these reasons, the trial court did not err by granting defendants’ motion for summary
disposition. There was no genuine issue of fact that defendants represented plaintiff only in her
capacity as a personal representative, and plaintiff therefore failed to establish a genuine issue of
material fact concerning an essential element of her malpractice claim.

       Affirmed.



                                                               /s/ Michelle M. Rick
                                                               /s/ Mark T. Boonstra
                                                               /s/ Colleen A. O’Brien




                                                  -4-